Per Curiam.

The purported rental of additional garage space, as commercial space, in conjunction with the rental of the housing accommodations, was in effect the rental of a service in connection with the apartment (Einhorn v. 100 E. 21st St. Garage, 278 App. Div. 848; Fromm v. Meyerowitz, 197 Misc. 271). The collection of a separate rental for said garage space without first obtaining authorization therefor from the Rent Administrator was an overcharge of rent (Baum v. Crosfield, 279 App. Div. 1088).
The judgment should be unanimously reversed upon the law and facts, with $30 costs to plaintiff, and judgment directed for plaintiff for the sum of $356.50 plus $100 attorney’s fees, with appropriate costs in the court below.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.